        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 1 of 18



1    Laura King, MT Bar # 13574
     7 Mergenthaler Road
2    Montana City, MT 59634
3    laurahelenking@gmail.com
     ph: (909) 200-9776
4
     Attorney for Plaintiffs
5

6

7                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MONTANA
8                                         MISSOULA DIVISION

9      ALLIANCE FOR THE WILD ROCKIES,
       NATIVE ECOSYSTEMS COUNCIL,
10
                                                             NO.
11                                         Plaintiffs,

12                v.                                         COMPLAINT FOR DECLARATORY
                                                             AND INJUNCTIVE RELIEF
13     UNITED STATES FOREST SERVICE;
       RANDY MOORE, Chief of the Forest
14
       Service; MARY ERICKSON, Forest
15     Supervisor for the Custer Gallatin National
       Forest; and LEANNE MARTEN,
16     Regional Forester for Region 1 for the U.S.
       Forest Service,
17
                                         Defendants.
18

19                                         I.       NATURE OF ACTION

20           1.        The United States Forest Service recently approved the Greater Red Lodge Area
21   Vegetation and Habitat Management Project (the “GRLA Project” or “Project”), which authorizes
22
     extensive logging, burning, and road building on National Forest land in Carbon County, Montana on
23
     the Beartooth Ranger District of the Custer Gallatin National Forest.
24
             2.        This action seeks judicial relief with respect to the March 3, 2021 ROD, the 2015 FEIS,
25

26   and 2020 FSEIS, ordering Defendants U.S. Forest Service, et al. to comply with the requirements of

     the National Environmental Policy Act (NEPA), 42 U.S.C. § 4331 et seq., the National Forest and


      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 1
         Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 2 of 18



1    Management Act (NFMA), 16 U.S.C. § 1600 et seq., and the Administrative Procedure Act (APA), 5
2    U.S.C. § 701 et seq. The decision approving the GRLA Project was arbitrary and capricious, an abuse
3
     of discretion, and/or otherwise not in accordance with law.
4
              3.      Plaintiffs request that the Court set aside the GRLA Project decision pursuant to 5
5
     U.S.C. § 706(2)(a) and 16 U.S.C. § 1540(g) and enjoin implementation of the Project.
6

7             4.      Plaintiffs seek a declaratory judgment, injunctive relief, an award of costs and expenses

8    of suit, including attorney and expert witness fees pursuant to the Equal Access to Justice Act, 28

9    U.S.C. § 2412 and such other relief as this Court deems just and proper.
10
                                              II.         JURISDICTION
11
              5.      Jurisdiction is proper in this Court under 28 U.S.C. § 1331 because this action arises
12
     under the laws of the United States and involves the United States as a defendant.
13
              6.      Plaintiffs submitted timely written comments and an objection concerning the Project
14

15   and fully participated in the available administrative review processes, thus exhausting their

16   administrative remedies. Defendants’ issuance of the March 3, 2021 ROD was a final administrative
17   action of the U.S. Forest Service. Thus, the Court has jurisdiction to review Plaintiffs’ APA claims.
18
                                                    III.     VENUE
19
              7.      Venue is proper in this Court under 28 U.S.C. 1391. All or a substantial part of the
20
     events or omissions giving rise to the claims herein occurred within this judicial district, Defendants
21

22   reside in this district, and the public lands and resources and agency records in question are located in

23   this district.

24                                                  IV.     PARTIES
25            8.      Plaintiff Alliance for the Wild Rockies (the “Alliance”) is a tax-exempt, non-profit
26
     public interest organization dedicated to the protection and preservation of the native biodiversity of




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 2
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 3 of 18



1    the northern Rockies bio-region; its native plant, fish, and animal life; and its naturally functioning
2    ecosystems. Its registered office is located in Missoula, Montana. The Alliance has over 2,000
3
     individual members, many of whom are located in Montana. The Alliance brings this action on its
4
     own behalf and on behalf of its adversely affected members.
5
            9.      Plaintiff Native Ecosystems Council is a non-profit Montana corporation with its
6

7    principal place of business in Three Forks, Montana. Native Ecosystems Council is dedicated to the

8    conservation of natural resources on public lands in the Northern Rockies. Native Ecosystems Council

9    brings this action on its own behalf and on behalf of its adversely affected members.
10
            10.     Defendant United States Forest Service is an administrative agency within the U.S.
11
     Department of Agriculture and is responsible for the lawful management of our national forests,
12
     including the Custer Gallatin National Forest.
13
            11.     Defendant Randy Moore is named in his official capacity as Chief of the Forest
14

15   Service.

16          12.     Defendant Mary Erickson is named in her official capacity as Forest Supervisor of the
17   Custer Gallatin National Forest.
18
            13.     Defendant Leanne Marten is named in her capacity as the Regional Forester for the
19
     Northern Regional Office, which is Region 1 of the U.S. Forest Service. In that capacity, she is charged
20
     with ultimate responsibility for ensuring that decisions made at each national forest in the Northern
21

22   Region, including the Custer Gallatin National Forest, are consistent with applicable laws, regulations,

23   and official policies and procedures.

24                                   V.      STATEMENT OF STANDING
25          14.     The interests at stake in this matter are germane to Plaintiffs’ organizational purposes.
26
     Defendants’ failure to prepare an adequate environmental impact statement and violations of the




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 3
         Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 4 of 18



1    Custer Gallatin Forest Plan and the agency’s own regulations will harm plant, fish and animal life and
2    natural ecosystems in the Custer Gallatin National Forest and thereby injure Plaintiffs’ members who
3
     use and enjoy those resources.
4
             15.     Plaintiffs and their members observe, enjoy, and appreciate Montana’s native wildlife,
5
     water quality, and terrestrial habitat quality, and expect to continue to do so in the future, including in
6

7    the Project area in the Custer Gallatin National Forest. Members use and enjoy the waters, public

8    lands, and natural resources throughout areas covered by the Project for work, recreational, scientific,

9    spiritual, educational, aesthetic, and other purposes. Plaintiffs’ members observe, enjoy, and
10
     appreciate Montana’s native wildlife, water quality, and terrestrial habitat quality, and expect to
11
     continue to do so in the future, including in the Project area in the Custer National Forest. Plaintiffs
12
     and their members also participate in information gathering and dissemination, education and public
13
     outreach, commenting upon proposed agency actions, and other activities relating to the Forest
14

15   Service’s management and administration of these public lands.

16           16.     Defendants’ unlawful actions adversely affect Plaintiffs’ organizational interests, as
17   well as their members’ use and enjoyment of the Custer Gallatin National Forest, including the Project
18
     area. The interests of Plaintiffs and their members have been and will continue to be injured and
19
     harmed by the Forest Service’s actions and/or inactions as complained of herein. Unless the relief
20
     prayed for herein is granted, Plaintiffs and their members will continue to suffer ongoing and
21

22   irreparable harm and injury to their interests.

23           17.     The injuries to Plaintiffs are likely to be redressed by a favorable decision of this Court

24   because Plaintiffs are seeking an order declaring that Defendants have violated NEPA, NFMA, and
25   APA and enjoining the Forest Service from implementation of the Project. That would, in turn, protect
26




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 4
         Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 5 of 18



1    and preserve the natural areas and plant, fish and animal species the Plaintiffs’ members use and enjoy
2    until such time as the Forest Service proposes a project that complies with federal law.
3
                                       VI.     FACTUAL ALLEGATIONS
4
             18.      The Record of Decision (“ROD” or “decision”) to approve the GRLA Project was
5
     signed on March 3, 2021, by Forest Supervisor for the Custer Gallatin National Forest Mary Erickson.
6

7            19.      The March 3, 2021 ROD relied upon an April 2015 Final Environmental Impact

8    Statement (“FEIS”) and a June 2020 Final Supplemental Environmental Impact Statement (“FSEIS”).

9            20.      The GRLA Project will allow, among other things, commercial logging, non-
10
     commercial thinning, road building and burning in the Beartooth Ranger District of the Custer Gallatin
11
     National Forest.
12
             The Affected Area
13
             21.      The Project area is located in the Beartooth Mountains in the Greater Yellowstone
14

15   Area, in a mountainous region of south-central Montana, west of Red Lodge, Montana.

16           22.      The Project area encompasses West Red Lodge Creek, Nichols Creek, and Willow
17   Creek (near Palisades Campground) and includes approximately 21,871 acres (10,275 acres in Red
18
     Lodge Creek and 11,596 acres in Willow-Nichols Creek).
19
             23.      Forested stands in the Project area are predominately mature lodgepole pine with small
20
     inclusions of aspen, spruce, subalpine fir, and Douglas fir.
21

22           24.      The Project area is highly valued by people living and recreating in and around the

23   area.

24           25.      The Project area provides habitat for grizzly bears, moose, and elk and is designated
25   critical habitat for lynx.
26




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 5
         Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 6 of 18



1            26.    The Project area has very high wildlife values, including for threatened grizzly bear,
2    lynx, moose, elk, and other wildlife.
3
             The Project Approval Process
4
             27.    In April 2014, Defendants United States Forest Service, et al. (collectively, the
5
     “Defendants”) issued a Draft Environmental Impact Statement (DEIS) for the GRLA Project.
6

7            28.    Plaintiffs submitted timely comments to the DEIS.

8            29.    In April 2015, Defendants issued a Final Environmental Impact Statement (FEIS) for

9    the Project.
10
             30.    In May 2015, the Forest Supervisor signed two records of decision. One decision was
11
     for Nichols Creek Road reconstruction and one decision was for vegetation management activities in
12
     Red Lodge Creek and Willow-Nichols Creek area.
13
             31.    Plaintiffs bought suit following the 2015 RODs (Case No. CV-15-99-M-DLC). The
14

15   District Court granted Plaintiffs a preliminary injunction in November 2016 (Case No. CV-15-99-M-

16   DLC, ECF 66) and the Forest Supervisor withdrew the 2015 RODs in 2017.
17           32.    In December 2019, the Forest Service issued a Draft Supplemental Environmental
18
     Impact Statement (DSEIS) for the Project.
19
             33.    Plaintiffs timely commented on the DSEIS.
20
             34.    In June 2020, the Forest Service issued a Final Supplemental Environmental Impact
21

22   Statement (FSEIS) for the Project.

23           35.    Plaintiffs timely objected to the FSEIS.

24           36.    After Plaintiffs submitted timely objections, Defendants issued a Record of Decision
25   (ROD) approving the GRLA Project on March 3, 2021.
26
             37.    The 2021 ROD adopted “Alternative 2/3 Modified” from the FSEIS.




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 6
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 7 of 18



1            38.     Alternative 2/3 Modified includes commercial logging, including thinning and
2    clearcuts, on 1,132 acres and non-commercial logging and burning on 675 acres in the Red Lodge
3
     Creek and Willow-Nichols Creek area.
4
             39.     Alternative 2/3 Modified includes 25.7 miles of road construction, deconstruction,
5
     maintenance and modified road designations in the Project area.
6

7            40.     The Project concentrates logging, burning, and roading activity within some of the best

8    remaining wildlife habitat in the landscape.

9            The Wildland Urban Interface
10
             41.     In the FEIS and FSEIS, the Forest Service represented that all of the areas proposed
11
     for treatment are within the Wildland Urban Interface (WUI) based on the mapping of those areas in
12
     the Carbon County Community Wildfire Protection Plan (CWPP).
13
             42.     The Project area includes large areas where there are zero homes, structures, or roads
14

15   at risk. These areas lack the group of homes or other structures that are exposed to a significant threat

16   to human life or property.
17           43.     The WUI zone defined by the Forest Service includes an arbitrary buffer inside the
18
     boundary regardless of whether structures or roads are nearby or at risk.
19
             44.     The Forest Service did not properly assess or disclose information about the WUI and
20
     logging units within those designated areas in the FEIS or FSEIS.
21

22           45.     All areas proposed for treatment by the Project do not fall within the Wildland Urban

23   Interface as defined by law and Forest Service maps.

24

25

26




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 7
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 8 of 18



1            46.     All areas proposed for treatment by the Project do not fall within the Wildland Urban
2    Interface as defined by the Forest Service's Northern Rockies Lynx Management Direction map.
3
             Environmental Impacts
4
             47.     The Project will cause significant adverse environmental impacts to grizzly bears,
5
     lynx, elk, and moose as a result of the activities associated with the project implementation and as a
6

7    result of the longer-term effects of the project activities after they have been completed.

8            Grizzly Bear, Elk, and Moose

9            48.     The FEIS and FSEIS do not provide full and fair discussion of significant adverse
10
     environmental impacts to elk, grizzly bear, and moose caused by the Project.
11
             49.     The temporal period considered for the grizzly bear, moose, elk, and lynx effects
12
     analysis in the FEIS and FSEIS is up to ten years.
13
             50.     The probable significant adverse environmental impacts caused by the Project
14

15   activities to grizzly bear, moose, elk, and lynx and their habitat will extend beyond ten years.

16           51.     Elk are a designated key species under the Custer Forest Plan.
17           52.     Moose are a designated public interest species under the Custer Forest Plan.
18
             53.     The Project area provides fall, winter, and spring range for elk and moose.
19
             54.     Two elk herds use the Project area: Silver Run and Butcher Creek.
20
             55.     After issuance of the 2015 FEIS, the Montana Department of Natural Resources and
21

22   Conservation (DNRC) completed an aggressive logging operation, called the Palisades Timber Sale

23   Project, adjacent to the Forest Service lands at issue in the GRLA Project.

24           56.     The 789-acre Palisades Timber Sale Project included large clear-cuts.
25           57.     While narrow wildlife travel corridors were part of DNRC's plan for the Palisades
26
     Timber Sale, those corridors largely disappeared during subsequent wind events. Consequently, large




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 8
         Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 9 of 18



1    acreages of land immediately adjacent to the GRLA Project no longer function as productive wildlife
2    habitat.
3
                58.    Elk and grizzly bear security has been broadly impacted in a negative way by the
4
     Palisades Timber Sale and subsequent loss of wildlife travel corridors.
5
                59.    Moose fall, winter and spring habitats were severely impacted by the Palisades Timber
6

7    Sale and subsequent loss of wildlife travel corridors, and moose numbers may well be declining as a

8    result.

9               60.    The 2015 FEIS and 2020 FSEIS for the GRLA Project did not take a hard look at the
10
     impacts of the Palisades Timber Sale and the subsequent loss of wildlife habitat on state lands adjacent
11
     to the GRLA Project area on wildlife and wildlife habitat.
12
                61.    The 2015 FEIS and 2020 FSEIS for the GRLA Project incorrectly assume that the
13
     wildlife travel corridors that were part of DNRC's plan for the Palisades Timber Sale remain and
14

15   function as productive wildlife habitat.

16              Lynx
17              62.    The Canada Lynx is an ESA-listed threatened species that is present on the Forest.
18
                63.    Canada Lynx may be present in the Project area and lynx critical habitat is present in
19
     the project area.
20
                64.    In accordance with the Lynx Conservation Assessment and Strategy (2000), four Lynx
21

22   Analysis Units were identified and mapped on the Custer National Forest, all on the Beartooth Ranger

23   District.

24              65.    The majority of the Project is within the Rock Creek Lynx Analysis Unit, but the
25   northwestern corner of the Project is in the Rosebud Lynx Analysis Unit.
26




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 9
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 10 of 18



1            66.     The Northern Rockies Lynx Management Direction (Lynx Amendment) was
2    completed in 2007 and amended 18 Forest Service Northern Region Forest Plans, including the Custer
3
     Forest Plan.
4
             67.     The Forest Service acknowledges that the Project will violate the Lynx Amendment
5
     unless the agency can demonstrate that the Project occurs within the WUI. Thus, the agency asserts
6

7    that all proposed treatment units are located in a designated WUI, and therefore changes in lynx habitat

8    are exempted from Lynx Amendment Standards VEG-S5 and VEG-S6.

9            68.     The Lynx Amendment and its Biological Opinion/Incidental Take Statement allow
10
     unrestricted logging in the wildland urban interface, which the agencies estimate to compose
11
     approximately 6% of the lynx habitat on National Forests.
12
             69.     The Lynx Amendment mapped the WUI under several definitions - for both interface
13
     and intermix communities - and showed its relation to lynx habitat.
14

15           70.     The Lynx Amendment map indicates that not all of the Project area is within the WUI.

16           71.     The Lynx Amendment map also indicates the location of "lynx habitat" with
17   gray/beige shading.
18
             72.     The Forest Service map of "lynx habitat" for the Project showed a smaller portion of
19
     the Project area as containing lynx habitat.
20
             73.     The legal definition of "lynx habitat" is found within the Lynx Amendment, which is
21

22   part of the Custer Forest Plan:

23                   Lynx habitat - Lynx habitat occurs in mesic coniferous forest that
                     experience cold, snowy winters and provide a prey base of snowshoe
24                   hare. In the northern Rockies, lynx habitat generally occurs between
                     3,500 and 8,000 feet of elevation, and primarily consists of lodgepole
25                   pine, subalpine fir, and Engelmann spruce. It may consist of cedar-
26                   hemlock in extreme northern Idaho, northeastern Washington and
                     northwestern Montana, or of Douglas-fir on moist sites at higher
                     elevations in central Idaho. It may also consist of cool, moist Douglas-


      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 10
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 11 of 18



1                    fir, grand fir, western larch and aspen when interspersed in subalpine
                     forests. Dry forests do not provide lynx habitat. (LCAS)
2

3              74.   The dominant cover type in the Project area is early seral lodgepole pine mix.

4              75.   Spruce, subalpine fir and Douglas fir are regenerating and establishing underneath the

5    lodgepole pine, creating multiple canopy layers.
6              76.   This mature lodgepole pine forest with a mix of Douglas-fir, spruce, or subalpine fir
7
     in the Project area fits the definition of "lynx habitat" as defined and adopted into the Custer Forest
8
     Plan under the Lynx Amendment.
9
               77.   The Forest Service did not use the Lynx Amendment definition and map to disclose
10

11   and analyze impacts to lynx habitat in the Project area.

12             78.   Instead, the Custer National Forest produced an internal document, which it refers to

13   as "Canfield 2016," that sets forth a new definition and mapping protocol for lynx habitat on the Custer
14
     National Forest. This new map only includes spruce and subalpine fir and moist Douglas-fir (where it
15
     occurs within 656 feet of primary habitat) and excludes all elevations below 6,000 feet, among other
16
     changes. This map was the map of "lynx habitat" the Forest Service used to analyze and disclose the
17
     impact of the Project on lynx.
18

19             79.   By remapping lynx habitat on the Custer National Forest, the Forest Service eliminated

20   Lynx Amendment protections for a large percentage of the 232,689 total acres of lynx habitat on the
21   Forest.
22
               80.   In the Lynx Analysis Units affected by the Project area, the agency eliminated Lynx
23
     Amendment protections for large percentages of the lynx habitat in the Rock Creek Lynx Analysis
24
     Unit and of the lynx habitat in the Rosebud Lynx Analysis Unit.
25

26             81.   Under the Forest Service's remapping of lynx habitat, fewer acres of lynx habitat in the

     Project area are protected by Lynx Amendment standards VEG S5 and VEG S6.


      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 11
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 12 of 18



1            82.         The agency does not disclose how much lynx habitat will be logged under the Lynx
2    Amendment definition and map of lynx habitat.
3
             83.         The Forest Service's remapping of lynx habitat on the Custer National Forest and
4
     attendant elimination of Lynx Amendment protections for a significant amount of lynx habitat on the
5
     Forest was not analyzed in an EIS or other NEPA analysis, and did not undergo ESA consultation.
6

7            84.         In the Project EIS, the agency did not clearly disclose to the public that it had decided

8    to "map out of existence" and ignore large percentages of lynx habitat in the Rock Creek Lynx

9    Analysis Unit and Rosebud Lynx Analysis Unit in its calculations and analysis of how the Project
10
     affects lynx habitat.
11
             85.         The Project EIS does not address the impact on lynx from removing Lynx Amendment
12
     protections on tens of thousands of acres in the Custer National Forest and Project area.
13
             86.         The Forest Service also uses its new definition of lynx habitat in its analysis of lynx
14

15   critical habitat.

16           87.         In lynx critical habitat, one of the primary constituent elements (Primary Constituent
17   Element 1a) is boreal forest that provides snowshoe hare habitat.
18
             88.         The most recent lynx critical habitat rule defines boreal forest that provides lynx habitat
19
     in the Northern Rocky Mountains: "The dominant vegetation that constitutes lynx habitat in these
20
     areas is subalpine fir (A. lasiocarpa), Engelmann spruce, and lodgepole pine (Aubry et al. 2000, p.
21

22   379; Ruediger et al. 2000, pp. 4-8 -4-10). Within the boreal forest landscape, lodgepole pine is seral

23   to (i.e., is an earlier successional stage) subalpine fir and Engelmann spruce, which are climax forest

24   habitat types." 79 Fed. Reg. 54807 (September 12, 2014) (emphasis added).
25

26




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 12
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 13 of 18



1            89.     In the agency's analysis, it ignores the definition from the Federal Register lynx critical
2    habitat rule, and instead creates its own definition for "boreal forest" that matches its "lynx habitat"
3
     remapping protocol and excludes all but spruce and subalpine fir.
4
             90.     After remapping and redefining "lynx habitat" and the primary constituent elements of
5
     lynx critical habitat, as discussed above, Defendants assert that the Project "may affect, but is not likely
6

7    to adversely affect" the threatened Canada lynx and lynx critical habitat.

8            91.     The Forest Service provides the following rationale for its Project determination for

9    lynx: "1) Effects to lynx forage would be negligible [;] 2) Changes in the acreage of each structural
10
     stage would be negligible[;] 3) The project is in compliance with the Northern Rockies Lynx
11
     Management Direction[;] and 4) There would be no cumulative effects."
12
             92.     The Forest Service provides the following rationale for its Project determination for
13
     lynx critical habitat: "1) Reduction and removal of snowshoe hare habitat would be negligible on a
14

15   scale proportionate to the large landscape used by lynx[;] 2) There would be no permanent loss or

16   conversion of boreal forest[;] 3) Potential effects to the PCEs would be negligible[;] and 4) There
17   would be no cumulative effects to lynx critical habitat.
18
                                          VII.     CLAIMS FOR RELIEF
19
                                         FIRST CLAIM FOR RELIEF
20
                                   VIOLATION OF NEPA AND THE APA
21

22           93.     Plaintiffs reallege and incorporate by reference all preceding paragraphs.

23           94.     The National Environmental Policy Act of 1969, commonly known as NEPA, is “our

24   basic national charter for protection of the environment.” 40 C.F.R. § 1500.1(a) (2006).
25           95.     NEPA requires federal agencies “to the fullest extent possible” to prepare an
26
     environmental impact statement (EIS) for every major Federal action significantly affecting the quality




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 13
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 14 of 18



1    of the human environment.” 42 U.S.C. § 4332(2)(C). An EIS must “provide full and fair discussion
2    of significant environmental impacts and shall inform decisionmakers and the public of the reasonable
3
     alternatives which would avoid or minimize adverse impacts or enhance the quality of the human
4
     environment.” 40 C.F.R. § 1502.1. Under NEPA, an EIS must take a hard look at environmental
5
     impacts, which includes considering all foreseeable direct and indirect impacts, without improperly
6

7    minimizing negative side effects. An EIS must take a hard look at “[t]he degree to which the action

8    may adversely affect an endangered or threatened species.” 40 C.F.R. § 1508.27(b)(9).

9            96.     Defendants failed to take a hard look at the Project’s significant adverse environmental
10
     impacts to wildlife and wildlife habitat and failed to provide a full and fair discussion of those impacts.
11
             97.     The 2015 FEIS and 2020 FSEIS for the GRLA Project erred when it limited the
12
     temporal period considered for the wildlife effects analysis to up to ten years. The effects to wildlife
13
     and wildlife habitat will extend beyond the expected time frame for the activities associated with
14

15   project implementation.

16           98.     The 2015 FEIS and 2020 FSEIS for the GRLA Project fail to identify and evaluate the
17   direct, indirect, and cumulative impacts of the Project as required by NEPA. 40 C.F.R. § 1508.
18
             99.     The 2015 FEIS and 2020 FSEIS fail to adequately analyze cumulative environmental
19
     impacts because they do not take into account the recent impacts to wildlife habitat from the Palisades
20
     Timber Sale and the subsequent loss of wildlife habitat on state lands adjacent to the GRLA Project
21

22   area.

23           100.    Defendant’s actions as described above are arbitrary, capricious, not in accordance

24   with law, and without observance of procedures required by law, within the meaning of the APA, 5
25   U.S.C. § 706.
26




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 14
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 15 of 18



1                                      SECOND CLAIM FOR RELIEF
2                            VIOLATION OF NEPA, NFMA, NEPA, and APA
3
         101.        Plaintiffs reallege and incorporate by reference all preceding paragraphs.
4
         102.        In 2016, the Forest Service chose to remap lynx habitat in the Forest, thereby removing
5
     Lynx Amendment protections on a significant amount of area within the Custer National Forest.
6

7        103.        There is no NEPA analysis for the 2016 remapping, either in a stand-alone format, or

8    at a cumulative landscape scale within the analysis for the Project.

9        104.        The Forest Service’s remapping of lynx habitat on the Custer National Forest
10
     constitutes a major federal action under NEPA because it is a document prepared by the agency that
11
     guides or prescribes uses of federal resources, upon which future agency actions will be based. The
12
     new mapping categorizes thousands of acres of lynx habitat out of existence and thereby paves the
13
     way for future projects to authorize logging and other activities in those areas, even if those activities
14

15   are prohibited under the Lynx Amendment.

16       105.        Accordingly, the Forest Service must prepare NEPA analysis for the decision to remap
17   lynx habitat on the Custer National Forest and remove protections for over 117,000 acres of lynx
18
     habitat.
19
         106.        The most logical way to conduct this analysis is with a Forest Plan amendment to
20
     amend the Custer Forest Plan's adoption of the Lynx Amendment; this is the route chosen by the
21

22   adjacent Caribou-Targhee National Forest to adopt its own recent remapping of lynx habitat.

23       107.        Until the Forest Service completes NEPA analysis for the 2016 remapping of lynx

24   habitat on the Custer National Forest, the Project must be enjoined because the Project analysis of
25   impacts to lynx and lynx critical habitat is premised upon the acceptance and implementation of the
26




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 15
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 16 of 18



1    new map of lynx habitat. The Project unlawfully tiers to the new map because there has been no NEPA
2    analysis for that remapping yet.
3
         108.        The agencies' analyses ignore the definitions from the Lynx Amendment and lynx
4
     critical habitat rule and fail to fully and fairly disclose and meaningfully discuss the issue of remapping
5
     lynx habitat in the EIS. The EIS documents do not disclose that the analysis of impacts to lynx and
6

7    lynx critical habitat is completely premised on a new map that eliminates significant percentages of

8    the lynx habitat in the affected Lynx Analysis Units. The EIS documents do not disclose the impacts

9    on lynx from removing significant portions of its habitat from protection. The EIS documents do not
10
     acknowledge or demonstrate compliance with the map or definition of lynx habitat from the Lynx
11
     Amendment, or acknowledge or disclose that the Lynx Amendment itself maps a larger area as lynx
12
     habitat, including more acres that will be logged by the Project. The EIS documents do not disclose
13
     how much lynx habitat would be impacted by the Project according to the map of lynx habitat from
14

15   the Lynx Amendment. The EIS documents also fail to acknowledge the definition of boreal forest

16   from the lynx critical habitat rule and disclose how many acres of lynx critical habitat would be logged
17   under that definition.
18
         109.        The Project will cause significant adverse effects to lynx and/or lynx critical habitat.
19
     The Project will remove quantifiable acres of lynx habitat, displace lynx during the Project, and alter
20
     the ability of lynx to use habitat for decades due to their avoidance of clear-cuts and preference for
21

22   winter habitat in mature, multi-story forests. The Project also relies on exemptions from the Lynx

23   Amendment.

24       110.        The Forest Service's use of the Lynx Amendment exemption for logging in the
25   wildland urban interface is unlawful because all of the Project units do not fall within the wildland
26
     urban interface. Thus, the logging of lynx habitat violates the Forest Plan and NFMA.




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 16
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 17 of 18



1       111.         For the reasons set forth above, the agencies' analyses, actions, and omissions
2    regarding lynx and lynx critical habitat violate the ESA, NFMA, NEPA, and the APA.
3
                                       THIRD CLAIM FOR RELIEF
4
                             VIOLATION OF NEPA, HFRA, AND THE APA
5
        112.         Plaintiffs reallege and incorporate by reference all preceding paragraphs.
6

7       113.         The Healthy Forest Restoration Act (HFRA) directs the Forest Service to take action

8    to reduce wildfire risk and enhance efforts to protect watersheds and address threats to forest and

9    rangeland health.
10
        114.         The HFRA defines Wild Urban Interface (WUI) as an area within or adjacent to an at-
11
     risk community that is identified in recommendations to the Secretary in a community wildfire
12
     protection plan. 16 U.S.C. § 6511(16)(A).
13
        115.         The HFRA also defines “at-risk communities” in 16 U.S.C. § 6511(1).
14

15      116.         The Wildland Urban Interface used for the Project does not meet the HFRA statutory

16   definitions for WUI areas and at-risk communities.
17      117.         The mapping of WUI areas in the Carbon County Community Wildfire Protection Plan
18
     is not consistent with the definition of WUI areas in HFRA.
19
        118.         The mapping, definition, and information related to the Wildland Urban Interface areas
20
     was misleading, inadequate, and incorrect in the FEIS and FSEIS for the Project.
21

22      119.         Defendants’ actions as described above are arbitrary, capricious, not in accordance

23   with law, and without observance of procedures required by law, within the meaning of the APA, 5

24   U.S.C. § 706.
25                                       VIII. PRAYER FOR RELIEF
26
            Plaintiffs respectfully request that the Court grant the following relief:




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 17
        Case 9:21-cv-00084-DLC Document 1 Filed 07/26/21 Page 18 of 18



1             A.     Order, declare, and adjudge that the Defendants have violated the National
2    Environmental Policy Act, the Administrative Procedure Act, and their implementing regulations as
3
     set forth above;
4
              B.     Order, declare, and adjudge that the Defendants have violated the National Forest
5
     Management Act, the Administrative Procedure Act, and their implementing regulations as set forth
6

7    above;

8             C.     Enjoin the Defendants from implementation of the Project;

9             D.     Order the Defendants to withdraw the 2015 Final Environmental Impact Statement,
10
     2020 Final Supplemental Environmental Impact Statement, and 2021 Record of Decision until such
11
     time as Defendants demonstrate to this Court that they have adequately complied with the law;
12
              E.     Award the Plaintiffs their costs, litigation expenses, expert witness fees, and reasonable
13
     attorneys’ fees associated with this litigation pursuant to the Equal Access to Justice Act, and all other
14

15   applicable authorities; and

16            F.     Grant the Plaintiffs any such further relief as may be just, proper, and equitable.
17            Dated this 26th day of July, 2021.
18
                                                     Respectfully submitted, by:
19
                                                     ALLIANCE FOR THE WILD ROCKIES
20                                                   NATIVE ECOSYSTEMS COUNCIL
21                                                   By and through their counsel:
22
                                                     LAURA KING
23
                                                     By:     /s/ Laura King
24                                                           Laura King, MT Bar # 13574
                                                             7 Mergenthaler Road
25                                                           Montana City, MT 59634
26                                                           laurahelenking@gmail.com
                                                             ph: (909) 200-9776




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 18
